                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                )
                                         )
                    Plaintiff,           )                 4:10CR3042
                                         )
             v.                          )
                                         )
JENNIFER LYNN BROWN,                     )      MEMORANDUM AND ORDER
                                         )
                    Defendant.           )
                                         )


       Ms. Brown has filed a motion requesting a sentence reduction under § 404 of
the First Step Act. The probation officer has submitted a Revised 2019 First Step Act
Retroactive Sentencing Worksheet, Filing no. 182, that indicates that Ms. Brown may
be eligible for relief.1 The parties have briefed the matter, Filing no. 186 and Filing
no. 187. In the exercise of my discretion, I will deny the motion.

       Ms. Brown originally agreed to a prison sentence of 151 months pursuant to a
Rule 11(c)(1)(C) plea agreement. Filing no. 48 and Filing no. 80. I later reduced that
sentence to 122 months pursuant to Amendment 782. Filing no. 151. While I probably
agree with the probation officer that I could reduce her sentence even further, I think
a sentence of 122 months, which is squarely within the new range, is just about right.2
In that regard, and as defense counsel advised me in the brief, Ms. Brown is scheduled

      1
       The probation officer calculated the new range as between 108 and 135
months in prison.
      2
        Brown was held responsible for 1.47 kilos of crack. Filing no. 126 at CM/ECF
p. 1 n.1. As I said when I denied her frivolous § 2255 motion, “Brown was 44 years
of age and she had an extensive criminal record including a prior state conviction
where she was sentenced to 18 to 36 months in prison for distributing crack cocaine.
(PSR at page 1 and ¶¶ 41-61.) She was no novice when it came to the criminal justice
system.” Id.
for release from prison under the present sentence on January 22, 2020. Filing no. 186
at CM/ECF p. 3.

       IT IS ORDERED that the Motion to Reduce Sentence Under Section 404 of the
First Step Act, Filing no. 185, is denied in the exercise of my discretion.

      DATED this 10th day of October, 2019.

                                       BY THE COURT:

                                       s/ Richard G. Kopf
                                       Senior United States District Judge




                                         -2-
